Citation Nr: 1445808	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for encephalitis residuals, to include disequilibrium and headaches.


REPRESENTATION

Veteran represented by:	Donald A. Donati, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the September 2009 rating decision, the RO denied entitlement to service connection for a back disability.  In her September 2010 notice of disagreement, the Veteran stated she disagreed only with the denial of entitlement to a disability rating in excess of 10 percent for encephalitis residuals.  Accordingly, the Veteran did not perfect an appeal of the issue of entitlement to service connection for a back disability, and that issue is not currently before the Board.  The Board notes, however, that in a November 2013 rating decision the RO denied the Veteran's claim of entitlement to service connection for an upper back disability, to include as secondary to encephalitis residuals.  In March 2014, the Veteran submitted a notice of disagreement as to that rating decision, and in an April 2014 notice letter the RO acknowledged receipt of the Veteran's notice of disagreement.  To date, the RO has not yet issued a statement of the case.

In an April 2013 rating decision, the Veteran's encephalitis residuals, to include disequilibrium and headaches, was increased to 30 percent disabling, effective September 7, 2008.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Virtual VA also contains the Veteran's Social Security Administration disability records, VA treatment records from the New Orleans VA Medical Center (VAMC) dated January 2000 to June 2004, VA treatment records from the Memphis VAMC dated in April 2013, and treatment records from MidSouth Neurology Clinic dated December 2011 to May 2014.  The Veterans Benefits Management System (VBMS) includes a September 2013 letter from Dr. M.T.D., a November 2013 statement from the Veteran, and a July 2014 vocational expert opinion.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of whether there was clear and unmistakable error in the March 2000 rating decision which assigned an initial disability evaluation for encephalitis residuals to include disequilibrium and headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2014 Travel Board hearing testimony; March 2014 attorney brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her service-connected encephalitis residuals include headaches, disequilibrium, and back pain, and that under 38 C.F.R. § 4.124a, Diagnostic Code 8000 (2013), these residuals should be separately rated.  See, e.g., March 2014 Travel Board hearing testimony; March 2014 attorney statement; September 2011 substantive appeal.  In the April 2013 rating decision, the RO increased the disability rating for the encephalitis residuals to 30 percent disabling based on the severity of the Veteran's headaches. 

The medical evidence of record indicates disequilibrium is an objective residual of the Veteran's encephalitis.  See, e.g., April 2014 letter opinion by Dr. B.R.S.; January 2010 VA neurology consultation (assessment of disequilibrium of unclear etiology since viral encephalitis); December 2008 VA ear disease examination (impression includes balance problems secondary to encephalitis); December 2008 VA brain and spinal cord examination (diagnosis of disequilibrium).  Upon VA examination in October 2012, the VA examination report includes a discussion of only the Veteran's headaches.  The VA examiner copied the January 2010 VA neurology consultation note into the examination report, but did not indicate that the VA examiner either interviewed or examined the Veteran with regard to her disequilibrium, or any other reported residuals of the encephalitis.  Therefore, the Board finds the October 2012 VA examination report inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be afforded a new VA examination to determine the current manifestations and severity of all of her service-connected encephalitis residuals. 

Accordingly, the case is REMANDED for the following action:

1. All outstanding private and VA treatment records pertaining to the Veteran's encephalitis residuals, to include headaches and disequilibrium, should be obtained.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner or examiners to determine the current manifestations and severity of her service-connected encephalitis residuals, to include headaches and disequilibrium.  The claims file, including a copy of this remand, and all pertinent virtual records, must be made available to and reviewed by the examiner(s).  The examination report(s) must include a notation that this record review took place.

After reviewing the record, interviewing and examining the Veteran, and performing all necessary tests and studies, the examiner(s) is/are asked to identify all residuals of the Veteran's encephalitis which are currently manifested, or that have been manifested at any time since September 2008.  The examiner(s) is/are asked to determine the severity and functional effects of all identified encephalitis residuals. 

For the purposes of the opinion being sought, the examiner(s) should specifically address the Veteran's reports of headaches, back pain, and disequilibrium to include dizziness, balance problems, and trouble concentrating.  The examiner(s) should consider and comment upon the Veteran's complaints and reports of symptoms and functional effects as reflected in her statements, her private medical records, and her VA medical records and examination reports.  See, e.g., April 2014 letter opinion by Dr. B.R.S., March 2014 Travel Board hearing testimony; September 2013 letter from Dr. M.T.D., September 2011 substantive appeal; December 2008 VA examination reports (neurological disorders, brain and spinal cord, and ear disease).

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any other development it determines is warranted.

4. After the above development has been completed, readjudicate the claim, to include consideration of whether a separate rating is warranted for each of the Veteran's identified encephalitis residuals, to include headaches and disequilibrium.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

